Citation Nr: 1448698	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  09-12 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating i for residuals, post-operative (PO) endoscopic sympathectomy (claimed as hyperhidrosis, dry skin condition and hypersensitive chest condition), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to April 2002.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania which continued the 30 percent disability rating.

Historically, service connection was granted for residuals, PO endoscopic sympathectomy (claimed as hyperhidrosis, dry skin condition and hypersensitive chest condition) in an April 2002 rating action, effective from the time of separation.

The current increased rating claim was received in September 2005.  

The case was remanded by the Board in June 2012 for additional development including a new VA examination.  It has now been returned to the Board for further review.


FINDING OF FACT

The Veteran's service-connected skin disability affects less than 40 percent of exposed areas, and less than 40 percent of the entire body; it does not require constant or near constant treatment including topical corticosteroids and antihistamines during a 12 month period; and, has not interfered with the Veteran's ability to handle paper or tools.


CONCLUSION OF LAW

Criteria for an increased rating in excess of 30 percent for residuals, PO endoscopic sympathectomy (claimed as hyperhidrosis, dry skin condition and hypersensitive chest condition) have not been met or more nearly approximated.  38 U.S.C.A. § 1155, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.118, Diagnostic Code 7832-7806 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran received the required notice in letters sent by the RO in September 2005 and August 2008.  The timing deficiency was cured by issuance of a supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.

VA most recently examined the Veteran's skin in July 2012.  The VA examiner reviewed the claims file, interviewed the Veteran about past and present symptomatology and functional limitation, performed a physical examination, and reported the findings relevant to the rating criteria.  As the July 2012 VA examination report includes all pertinent findings and medical opinions needed to fairly evaluate the appeal, the Board finds that the VA examination report is adequate for deciding the appeal and that no further VA examination or medical opinion is required to fulfill VA's duty to assist.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination substantially complied with the Board's remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

There is no identified outstanding evidence that would be reasonably likely to aid the Veteran in substantiating the claim.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

 If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  

However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

The Veteran's skin disability has been rated under Diagnostic Codes 7832-7806, which address hyperhidrosis, dermatitis and eczema.  See also 38 C.F.R. § 4.27 (2013) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned).  

Diagnostic Code 7832 provides that hyperhidrosis is to be rated as inability or difficulty handling paper or tools because of moisture.  38 C.F.R. § 4.118.  As indicated by the hyphenated rating code, the Veteran's current 30 percent disability rating is based on the criteria used to rate hyperhidrosis /dermatitis under Diagnostic Codes 7832-7806.

Under Diagnostic Code 7806, the rating code for dermatitis and eczema, a 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is assigned for dermatitis or eczema, affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for dermatitis or eczema that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  38 C.F.R. § 4.118.

Background

Service treatment records show that the Veteran underwent a sympathectomy for treatment of excessive sweating.

A September 2007 VA examination report indicates that the skin across the upper back and upper scapula and down which was the T4 dermatome area was actually mildly reddened and there was no hair on the back above that level.  The hair below that level was growing normally.  Anteriorly along the chest to above the nipple level he had normal hair growth.  Axillary hair growth was normal.  The back of his hands, Leg, feet, and toe hair was normal. The left axilla had mild erythema.  There were no actual lesions seen anywhere.  There was no groinal rash.  His feet were cold and clammy to touch and were sweaty.  His finger nails and toenails were normal with no signs of any fungal infections of the feet. No wounds or lesions.  In the palms of his hands the skin was on the dry side, but was not excessive at that time. A few small cracks on a couple of the finger tips were noted.  The examiner estimated that 20 percent of his body (trunk) and overall approximately 25 percent of his entire body was affected.   

The Veteran was not under any care for his skin condition nor was he taking any medication.  He reported that his only reported therapy in the past was his sympathectomy which he reported worsened his condition.  

The Veteran submitted an April 2009 letter from Tri-State Medical Group, Darlington, Pa, signed by Greg Smith, P.A.C., noting that he was seen in April 2009 and prescribed Elocon (steroid cream) to apply to 80 percent of his body to replace hydrocortisone cream he had been using for the past 7 years.

In a July 2012 VA examination, the examiner noted that the Veteran underwent a sympathectomy in service due to his excessive sweating.  He has reported worsened perspiration since that time.  He used a topical medication (Drysol) in the past.  It was a roll on topical astringent medication that he applied from the nipple level to his waist and armpits. He did not apply it to his groin, legs, or feet areas.  He reported that it seemed to quit working so he discontinued its use over a year ago.  He also used topical Elocon cream in the past but had not been using it now for over a year.  

Effectively, he was receiving no treatment for his skin condition currently.  The examiner noted no scarring, disfigurement, benign or malignant skin neoplasms.  There were no systemic manifestations due to skin disease.  He had not been receiving any treatment with any oral or topical medications in the past 12 months.  

The examiner diagnosed compensatory hyperhidrosis after sympathectomy, characterized by reddened axillary skin; mildly reddened hands; dry fingertips; moist feet from perspiration; mildly reddened groin area; absent hair growth on the back above the nipple level but normal growth and pattern on all of anterior trunk area and all extremities.

The hyperhidrosis did not impact his ability to work.  The Veteran was able to handle paper or tools without any current treatment.  It was noted that he worked full time as a rail road yardmaster for the past 4 years.  He had an inside office job doing office work with a nearby fan and was comfortable.  He reported not being able to do outside work or any activity without excessive sweating and soaking of his clothes.  He wore cotton but hasn't tried light wool blends that can wick away moisture and tend to self-dry while wearing. 

The examiner noted that the Veteran's dermatitis involved more than 5 but less than 20 percent of his total body area; and of his exposed body area.

Analysis

The September 2007 VA examiner estimated that approximately 20 percent of exposed areas were affected, and approximately 25 percent of the total body area was affected.  The July 2012 VA examiner estimated that over 5 percent, but less than 20 percent of the exposed areas, and over 5 percent, but less than 20 percent of the entire body were affected.  Neither examination found that the Veteran was under any treatment or was taking any medication for his skin disorder, or that any systemic therapy, such as corticosteroids or other immunosuppressive drugs was required.  

Initially, service connection was granted at service separation, and a 30 percent rating was assigned.  The percentages of total and exposed areas of the body involved do not approximate the criteria for a rating in excess of 30 percent.  

Within the context of rating the service-connected skin disability under Diagnostic Code 7806, the Veteran specifically asserts that the service-connected skin disability has been treated throughout the rating with topical corticosteroids that he applies over 80 percent of his body.  This report is consistent with the April 2009 letter from Tri-State Medical Group.  Both the September 2007 and the July 2012 VA examiners noted; however, that the Veteran had discontinued all treatment and medications for at least 12 months at the times of both examinations.  In any event, use of topical ointments, even over 80 percent of the body, is not among the criteria for an increased rating.

The July 2012 VA examination report, private treatment records from Tri-State Medical Group, and copies of the prescription history show that the Veteran was prescribed Drysol, Elocon, and corticosteroids.   All of which are topical corticosteroid creams or lotions.  Topical treatments are not characterized as "systemic," as they do not reach cells through the bloodstream, and Diagnostic Code 7806 specifically provides for a 0 percent, noncompensable evaluation, based on treatment with "no more than topical therapy" required.  

Regarding the hyperhidrosis component of his skin disorder Diagnostic Code 7832 specifically provides for a 0 percent, noncompensable evaluation, based on the ability to handle paper or tools after therapy.  The evidence shows the Veteran is fully employed performing office work and functioning well without evidence of an inability to handle paper or tools.  The Veteran has reported the difficulties he experiences from excessive sweating, but the rating criteria do not provide for a compensable rating on that basis.

Because the preponderance of the evidence is against finding that the skin disorder more nearly approximates the criteria for a higher 60 percent rating, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7.



Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b) (1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Second, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

As noted, the Veteran has reported manifestations of hyperhidrosis that are not specifically contemplated by the rating criteria.  Turning to the second requirement for extraschedular referral, the Veteran's disability has not required any periods of hospitalization.  He has reportedly been able to function well in his employment.  There is no evidence of marked interference with employment.  Accordingly, referral for consideration of an extraschedular rating is not required

Lastly, the Board notes that the Veteran is employed full time during the appeal period, and there is no evidence of unemployability.  Therefore consideration of entitlement to TDIU is not warranted.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); cf. Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An increased rating for residuals, PO endoscopic sympathectomy, claimed as hyperhidrosis, dry skin condition and hypersensitive chest condition is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


